Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/18/2022 is acknowledged.
Specification objections in the Office action of 12/09/2021 are withdrawn. 
Claim rejections under 35 U.S.C. § 112 in the Office action of 12/09/2021 are withdrawn. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan R. Miller on 03/01/2022.
The application has been amended as follows: 
1. (Currently Amended) A sealing apparatus which is attached between a shaft and an outer-peripheral-side member disposed on an outer peripheral side of the shaft about an axis, and which slidably contacts an outer peripheral surface of the shaft to provide a seal between the shaft and the outer-peripheral-side member, the sealing apparatus comprising: 

an elastic body portion in an annular shape about the axis, which is attached to the reinforcing ring, and formed of an elastic body which has conductivity; and 
a conductive grease, wherein 
the elastic body portion includes a base portion, a lip portion which extends from the base portion along the axis, and a tension force applying member which is an elastic member in an annular shape, 
the lip portion includes a lip tip end portion at a tip end of the lip portion, the lip tip end portion having a lip contact end which is formed such that the lip contact end is capable of contacting the outer peripheral surface of the shaft in a slidable manner on the outer peripheral surface of the shaft, {P60388 05154040.DOC} 4Attorney Docket No. P60388Application No. 16/885,949 
the tension force applying member is mounted on an outer peripheral side of the lip portion at the lip tip end portion to apply a tension force which presses the lip contact end against the outer peripheral surface of the shaft, 
the conductive grease is applied to at least a portion of an inner peripheral surface of the elastic body portion, the inner peripheral surface being an annular surface which faces an inner periphery side, 
the conductive grease is applied to the inner peripheral surface of the elastic body portion such that the conductive grease is present in at least a portion of an inter-lip space, which is an annular space formed by the inner peripheral surface of the elastic body portion, and 
a volume of the conductive grease is 40% or more and 80% or less of a capacity of the inter-lip space, for lowered impedance.
Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing apparatus as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
WO 2016-181900 (Yoshimura et al.) discloses a sealing apparatus (1; Figures 1-2) as claimed with a reinforcing ring (3), an elastic body portion (2), and conductive grease. Yoshimura is silent about the elastic body is conductive, and a volume of the conductive grease is 40% or more and 80% or less of a capacity of the inter-lip space, for lowered impedance.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 9,623,703 (Shibata) discloses a seal assembly as claimed with elastic body, reinforcing ring, and grease 15. Shibata is silent about conductive elastic sealing body, conductive grease, and a volume of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675